Shipman, J.
The name “Chatter-book,” as printed upon the cover of tho defendants’ books, is, in my opinion, an imitation of the name “Chatter-box,” which, by association, when used upon books of a juvenile character, points “distinctively to the origin or ownership” of *92the books to which it is applied; and the use by the defendants of the name “Chatter-book” upon the books which are represented by the exhibits in the case, the same being books of a juvenile character, of the general appearance, style, and manner of cover of complainants’' books, should be enjoined pendente lite.